Citation Nr: 1330517	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  08-32 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include a personality disorder, adjustment disorder and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hepatitis A, B and C. 

3.  Entitlement to service connection for herpes.  

4.  Entitlement to service connection for optic nerve damage, to include as secondary to herpes.  

5.  Entitlement to service connection for human immunodeficiency virus (HIV)/acquired immune deficiency syndrome (AIDS). 

6. Entitlement to service connection for bronchitis. 

7. Entitlement to service connection for gall stones. 

8. Entitlement to service connection for hypertension. 

9. Entitlement to service connection for diabetes mellitus. 

10. Entitlement to service connection for bilateral carpal tunnel syndrome. 

11.  Entitlement to service connection for peripheral neuropathy. 
	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In March 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the Central Office in Washington, DC.  A transcript of the hearing is associated with the claims file.  

This appeal was previously before the Board in July 2010, July 2012, and February 2013, at which times it was remanded for further evidentiary development.  Review of the record reveals that the directives of the February 2013 Remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, however, the Board finds that an additional remand is required in this case in order to ensure that all due process has been afforded the Veteran in this appeal.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals documents which have been considered by the RO and the Board in the adjudication of this claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The February 2013 Board remand directed the RO/AMC to send the Veteran authorization and consent forms to his correct address of record in order for the RO to obtain private treatment records on his behalf.  In this regard, the Board noted that VA previously sent correspondence to the Veteran at an incorrect address on [redacted] in New Orleans, Louisiana, although the record showed that his correct address was on [redacted] in New Orleans, Louisiana.  See January 2012 Memorandum.  

On remand, the RO/AMC sent authorization and consent forms to the Veteran's correct address on [redacted] and all obtainable records, including the Veteran's records from the Social Security Administration (SSA), have been associated with the claims file.  

However, review of the record reveals that, following the receipt of the Veteran's private treatment records and SSA records, the AMC issued a supplemental statement of the case (SSOC) in July 2013 that was sent to the incorrect address on [redacted] - not the Veteran's correct address on [redacted].  

The July 2013 SSOC was not returned as undeliverable and it appears that the July 2013 SSOC was sent to the Veteran's representative, as the representative submitted a brief in September 2013.  However, there is no indication that the representative forwarded a copy of the SSOC to the Veteran or otherwise discussed the contents of the SSOC with the Veteran.  In this regard, the Board finds notable that the Veteran's representative has not indicated that they are aware the July 2013 SSOC was not sent the Veteran's correct address.  

Therefore, while the Board regrets any additional delay in the processing of these claims, to ensure that all due process has been afforded the Veteran with respect to the adjudication of his claims, the Board finds a remand of these matters is needed to ensure that notice of the AMC's determination in the July 2013 SSOC is sent to the Veteran's current, correct address on [redacted] in New Orleans, Louisiana.  

On remand, the RO/AMC should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal, including an appropriate authorization for the RO/AMC to obtain, any pertinent outstanding, private records.  Thereafter, the RO/AMC should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2012). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Send a copy of the July 2013 supplemental statement of the case (SSOC) to the Veteran's current address on [redacted] in New Orleans, Louisiana.  See January 2012 Memorandum.  

2. Send the Veteran (at his current address) and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Inform the Veteran that records are not obtainable from Tuoro Infirmary and HOPS, but he is requested to furnish any pertinent outstanding, private records, or furnish appropriate authorization to obtain such records.  Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4. After all records and/or responses received from each contacted entity have been associated with the claims file, conduct any additional development deemed necessary.  

5. After all of the above actions have been completed, readjudicate the claims on appeal.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case addressing all evidence received into the record since the last SSOC, and afford them appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


